 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ADAM J. NELSON,                                      Case No. 1:19-cv-01387-SAB

12                   Plaintiff,                           ORDER STRIKING PLAINTIFF’S
                                                          UNSIGNED COMPLAINT
13           v.
                                                          (ECF No. 1)
14   COMMISSIONER OF SOCIAL SECURITY,
                                                          FIVE DAY DEADLINE
15                   Defendant.

16

17          Plaintiff Adam J. Nelson filed a complaint on October 3, 2019. Upon review of the

18 complaint, the Court notes that it is not signed. Unsigned documents cannot be considered by

19 the Court, and Plaintiff’s complaint is stricken from the record on that ground. Fed. R. Civ. P.
20 11(a); Local Rule 131(b).

21          Accordingly, Plaintiff’s complaint is HEREBY STRICKEN FROM THE RECORD and

22 Plaintiff shall file a signed complaint within five (5) days.

23
     IT IS SO ORDERED.
24

25 Dated:      October 3, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
